Title: To John Adams from James McHenry, 1799
From: McHenry, James
To: Adams, John



1799

The Yellow fever has again, not only appeared, but made so alarming a progress in this City—that in my opinion it will be necessary immediately to move the Public offices—It is ted to remove them to Trenton; I write the last paragraph the 7h. of August—haveing waited for some of the intended inclosures, which are not yet copied, but will be forwarded as soon as possible.
I am Sir / with the greatest respect / your most obedient / very humble servant.

James McHenry
